DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (2021/0406465) and Bandie et al. (2017/0269992).

 	Regarding claim 1, Lindberg discloses a data storage device, comprising: a non-volatile memory (NVM) comprising a block of memory cells used to store data [FIG. 1; Abstract: nonvolatile memory configured to receive block data relating to a set of memory cells]; a low-density parity check (LDPC) engine [FIG. 6: Low-density parity-check (LDPC) encoder]; and a controller configured to perform a method for error correction [¶0024: controller and ECC engine], the method comprising: 53 and ()identifying a subset of the block of memory cells as erase cells [¶0052, 0054: perform erase operation on a block including the memory cells]; receiving the identities of the erase cells at the LDPC engine [¶0054; FIG. 6: a controller constructs and sends a descriptor including erase commands and the block to be erased and LDPC parameters to identify LDPC codes]. 
 	Lindberg does not explicitly disclose generating parity bits for the block based on the identities of the erase cells.
 	Bandie, however, discloses generating parity bits for the block based on the identities of the erase cells [¶0051, 0055: storing cell error identifiers in a parity word].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have generated parity bits for the block based on the identities of the erase cells in order to generate and write parity data that may be used to recover the data in the even of a memory error (¶0002).

 	Regarding claim 2, Lindberg discloses the data storage device of claim 1, the method further comprising receiving host data from a host and storing the host data in the block based on the identities of the erase cells [¶0043: when data is written to the cells of the memory location, the processor stores the programmed data and transfer the data to the memory cells].

 	Regarding claim 3, Lindberg discloses the data storage device of claim 2, the method further comprising using the generated parity bits to generate data parity bits based for the host data [¶0024: receive a subset of host data including write data and low density parity check (LDPC) parameters for error correction].

 	Regarding claim 8, Lingberg discloses a controller for a data storage device, comprising: an I/O to one or more memories comprising a plurality of memory cells [FIG. 1; Abstract: controller 123, interface to NVM and volatile memory and NVM comprising multiple cells]; the method comprising: identifying fewer than all of the plurality of memory cells as erase cells [¶0024, 0052, 0045: program data in one of the memory cells].
 	Lindberg does not explicitly disclose and a processor configured to perform a method to identify erase cells and correct reading of data stored in the plurality of memory cells.
 	Bandie, however, discloses and a processor configured to perform a method to identify erase cells and correct reading of data stored in the plurality of memory cells [¶0032, 0051, 0055: each parity word stores parity data (ECC data) to detect and correct errors; storing cell error identifiers in a parity word]; generating an ECC code for the plurality of memory cells not identified as erase cells [¶0032, 0051, 0055: each parity word stores parity data (ECC data) to detect and correct errors; storing cell error identifiers in a parity word]; and generating a data ECC code for host data received from a host [¶0051, 0055: ECC decoder utilizes the cell error identifier to correct the error in the identified cells instead of performing an erase operation].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have a processor configured to perform a method to identify erase cells and correct reading of data stored in the plurality of memory cells in order to generate and write parity data that may be used to recover the data in the even of a memory error (¶0002).

 	Regarding claim 9, Lindberg discloses the controller of claim 8, wherein the each of the plurality of memory cells are configured to store multiple memory pages [FIG. 2].

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (2021/0406465) and Bandie et al. (2017/0269992) and Berman (2016/0371028).
 	Regarding claim 10, Lindberg discloses the controller of claim 9, but does not explicitly disclose wherein the identifying further comprises, for each cell of the plurality of memory cells, combining multiple pages of the cell using a logical AND operation, resulting in a Boolean TRUE value.
 	Bernam, however, discloses wherein the identifying further comprises, for each cell of the plurality of memory cells, combining multiple pages of the cell using a logical AND operation, resulting in a Boolean TRUE value [¶0163: controller generates combined page by performing a AND operation on pages].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have combined multiple pages of the cell using a logical AND operation, resulting in a Boolean TRUE value in order to reduce read latency in memory systems (¶0006).

 	Regarding claim 11, Bernam discloses the controller of claim 9, wherein the multiple pages of the memory cell comprises three pages [¶0163: controller generates combined page by performing a AND operation on pages].

 	Regarding claim 12, Lindberg discloses the controller of claim 8, the method further comprising storing the host data in the one or more memories based on the identified erase cells [¶0043: when data is written to the cells of the memory location, the processor stores the programmed data and transfer the data to the memory cells].

 	Regarding claim 13, Lindberg discloses the controller of claim 12, the method further comprising receiving a read data request from the host, reading the host data from the one or more memories and identifying an error in the host data [¶0024: receive a subset of host data including write data and low density parity check (LDPC) parameters for error correction].

 	Regarding claim 14, Bandie discloses the controller of claim 13, the method further comprising correcting the error using the data ECC code [¶0051, 0055: ECC decoder utilizes the cell error identifier to correct the error in the identified cells instead of performing an erase operation].

 	Regarding claim 15, Bandie discloses the controller of claim 13, the method further comprising detecting an additional error in the host data, and correcting the additional error with an error correction algorithm [¶0051, 0055: ECC decoder utilizes the cell error identifier to correct the error in the identified cells instead of performing an erase operation].

 	Regarding claim 16, the rationale in the rejection of claim 8 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claim 10 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claim 12 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 20, the rationale in the rejection of claims 14 and 15 is herein incorporated.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (2021/0406465) and Bandie et al. (2017/0269992).
 	Regarding claim 4, Lindberg discloses the data storage device of claim 3, but does not explicitly disclose the method further comprising receiving a request for the host data and identifying a bit of the host data that has flipped to an incorrect value.
 	Bandie, however, discloses the method further comprising receiving a request for the host data and identifying a bit of the host data that has flipped to an incorrect value [¶0057: write module configured to flip bits of particular page of user data based on bit flip error and data received from host].
	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have received a request for the host data and identifying a bit of the host data that has flipped to an incorrect value in order to protect the data from memory errors (¶0003).

 	Regarding claim 5, Bandie discloses the data storage device of claim 4, the method further comprising correcting the flipped bit using the data parity bits, and providing the corrected bit to the host [¶0029, 0055, 0057: parity data to detect and correct errors in the data based on the flip bit error and data received from host device].

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (2021/0406465) and Bandie et al. (2017/0269992).
 	Regarding claim 6, Lindberg discloses the data storage device of claim 5. Berman further discloses wherein identifying a memory cell as an erase cell comprises obtaining a binary value as a result of a predefined logical operation on multiple pages/bits of the memory cell [¶0138, 0139, 0167].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have identifying a memory cell as an erase cell comprises obtaining a binary value as a result of a predefined logical operation on multiple pages/bits of the memory cell (¶0006).

 	Regarding claim 7, Lindberg discloses the data storage device of claim 6, wherein storing host data in the block comprises masking out erase cells [¶0138, 0139, 0167].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindberg et al. (2021/0406165) discloses a low density parity check engine and a controller to send a descriptor identifying information associated with a host command to sense and program data in the cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   November 19, 2022                                    By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246